18-23538-rdd          Doc 5132       Filed 09/12/19 Entered 09/12/19 14:04:13        Main Document
                                                  Pg 1 of 44


                                                       HEARING DATE: October 23, 2019 at 10:00 a.m.
                                                  OBJECTION DEADLINE: October 16, 2019 at 4:00 p.m.
 Mark Frankel
 BACKENROTH FRANKEL & KRINSKY, LLP
 800 Third Avenue, Floor 11
 New York, New York 10022
 212.593.1100
 mfrankel@bfklaw.com

 Attorneys for Aida   Visakay

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


                                                       )
  In re:                                               )   Chapter 11
                                                       )
  SEARS HOLDING CORPORATION, et al.,                   )   Case No. 18-23538 (RDD)
                                                       )
                                Debtors.               )   (Jointly Administered)
                                                       )

                            NOTICE OF MOTION OF AIDA VISAKAY
                            FOR RELIEF FROM AUTOMATIC STAY

 PLEASE TAKE NOTICE OF THE FOLLOWING:

           A hearing to consider the Motion (the “Motion”) of Aida Visakay, as executor of the estate

 of William Visakay (“Visakay”) for Relief from the Automatic Stay will be held before the

 Honorable Robert D. Drain, United States Bankruptcy Judge, United States Bankruptcy Court for

 the Southern District of New York, 300 Quarropas Street, White Plains, New York 10601, on

 March 21, 2019 at 10:00 a.m.

           Objections, if any, to the Motion must be made no later than August 15, 2019 at 4:00 p.m.

 (the “Objection Deadline”) and be in writing, with a hard copy delivered to the undersigned and

 to the Chambers of the Honorable Judge Robert D. Drain, United States Bankruptcy Court for the

 Southern District of New York, 300 Quarropas Street, Room 248, White Plains, New York 10601

 and The Office of the United States Trustee for Region 2, 201 Varick Street, Suite 1006, New

 York, New York 10014 (Attn: Paul Schwartzberg, Esq.); conform to the Federal Rules of

 Bankruptcy Procedure and the Local Bankruptcy Rules; be filed with the Bankruptcy Court; and
18-23538-rdd    Doc 5132     Filed 09/12/19 Entered 09/12/19 14:04:13            Main Document
                                          Pg 2 of 44


 be served in accordance with the provisions of the Amended Order Implementing Certain Notice

 and Case Management Procedures and General Order M-399 of this Court on the following parties:

        1.     The Debtors, c/o Sears Holdings Corporation, 3333 Beverly Road, Hoffman Estates
               IL 60179 (Attn: Stephen Sitley Esq., and Luke J. Valentino, Esq.);

        2.     Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153
               (Attn: Ray C. Schrock, P.C., Jacqueline Marcus, Esq., Garret A. Fail, Esq., and
               Sunny Singh, Esq.), attorneys for the Debtors;

        3.     Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York, NY
               10036 (Attn: Paul D. Leake, Esq., Shana A. Elberg, Esq., and George R. Howard,
               Esq.), attorneys for Bank of America, N.A., administrative agent under the First
               Lien Credit Facility and the DIP ABL Agent;

        4.     Davis Polk & Wardell LLP, 450 Lexington Avenue, New York, NY, 10017 (Attn:
               Marshall S. Huebner, Esq. and Eli J. Vonnegut, Esq.), attorneys for Citibank, N.A.,
               as administrative agent under the Stand-Alone L/C Facility;

        5.     Cleary, Gottlieb, One Liberty Plaza, New York, NY, 10006 (Attn: Sean A. O’Neal,
               Esq.), attorneys for JPP, LLC, as agent under the Second Lien Credit Facility,
               IP/Ground Lease Term Loan Facility, and the Consolidated Secured Loan Facility;

        6.     Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY 10178 (Attn: Eric
               R. Wilson, Esq., Benjamin D. Feder, Esq., and T. Charlie Liu, Esq.), attorneys for
               Computershare Trust Company, N.A., as trustee for the Second Lien PIK Notes,
               the Holdings Unsecured PIK Notes, and the Holdings Unsecured Notes;

        7.     Seyfarth Shaw LLP, 620 Eighth Avenue, New York, NY 10018 (Attn: Edward M.
               Fox, Esq.), attorneys for Wilmington Trust, National Association, as indenture
               trustee for the Second Lien Notes;

        8.     Carter Ledyard & Milburn LLP, 2 Wall Street, New York, NY 10015 (Attn: James
               Gadsden, Esq.), attorneys for The Bank of New York Mellon Trust Company, as
               successor trustee for the SRAC Unsecured PIK Notes, SRAC Unsecured Notes,
               and the SRAC Medium Term Notes;

        9.     Locke Lord LLP, 111 South Wacker Drive, Chicago, IL 60606 (Attn: Brian A.
               Raynor, Esq.), attorneys for the Pension Benefit Guaranty Corporation;

        10.    Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, NY 10036
               (Attn: Philip C. Dublin, Esq., Ira Dizengoff, Esq., and Sara Lynne Brauner, Esq.),
               attorneys for the Official Committee of Unsecured Creditors (the “Creditors’
               Committee”); and

        If no objection is timely filed and served in accordance with the Case Management



                                              -2-
18-23538-rdd     Doc 5132      Filed 09/12/19 Entered 09/12/19 14:04:13         Main Document
                                            Pg 3 of 44


 Procedures, then Visakay may, on or after the Objection Deadline, submit the proposed order to

 the Court substantially in the form attached to the Motion, which may be entered without further

 notice or opportunity to be heard.

Dated: September 12, 2019                 Respectfully submitted,
                                          Aida Visakay

                                          By: s/Mark Frankel

                                          Mark Frankel
                                          BACKENROTH FRANKEL & KRINSKY, LLP
                                          800 Third Avenue, Floor 11
                                          New York, New York 10022
                                          212.593.1100
                                          mfrankel@bfklaw.com




                                              -3-
18-23538-rdd          Doc 5132       Filed 09/12/19 Entered 09/12/19 14:04:13         Main Document
                                                  Pg 4 of 44


                                                        HEARING DATE: August 22, 2019 at 10:00 a.m.
                                                   OBJECTION DEADLINE: August 15, 2019 at 4:00 p.m.
 Mark Frankel
 BACKENROTH FRANKEL & KRINSKY, LLP
 800 Third Avenue, Floor 11
 New York, New York 10022
 212.593.1100
 mfrankel@bfklaw.com

 Attorneys for Aida   Visakay

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


                                                        )
  In re:                                                )   Chapter 11
                                                        )
  SEARS HOLDING CORPORATION, et al.,                    )   Case No. 18-23538 (RDD)
                                                        )
                                Debtors.                )   (Jointly Administered)
                                                        )

                                    MOTION OF AIDA VISAKAY
                                FOR RELIEF FROM AUTOMATIC STAY

           Aida Visakay (“Visakay”), as executor of the estate of William Visakay, by and through

 her attorneys, Backenroth Frankel & Krinsky, LLP, moves this Court for relief from the automatic

 stay, pursuant to section 362(d)(1) of title 11 of the United States Code (the “Bankruptcy Code”)

 and Rule 4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), so that

 Visakay may dismiss her claims against Sears, Roebuck, and Co. (the “Debtor” or “Sears”) in her

 wrongful death/products liability case pending in the United States District Court for the District

 of New Jersey, case no. 2:17-cv-11570 (the “New Jersey Action”), respectfully states as follows:

                                           I.   INTRODUCTION

                  1.       Aida Visakay, as executor of the estate of William Visakay, respectfully

 requests this Court to lift the automatic stay on her case against Sears. The subject action, Estate

 of William Visakay v. Sears, et al., Docket No. 2:17-cv-11570, was originally docketed in New

 Jersey State Superior Court, Morris County, as MRS-L-1705-17, and later removed to the
18-23538-rdd     Doc 5132      Filed 09/12/19 Entered 09/12/19 14:04:13            Main Document
                                            Pg 5 of 44


 District Court for the District of New Jersey. It was automatically stayed by this Court’s January

 8, 2019, Order. [See this Court’s Order attached as Exhibit “A”] The lawsuit is a wrongful

 death action as well as a products liability claim filed under the New Jersey Products Liability

 Act, N.J.S.A. 2A:58C-1, et. seq. The plaintiff’s Amended Complaint alleges that William

 Visakay was killed when his Sears/Craftsman riding lawn mower tipped over and exploded,

 burning him to death. [See the Plaintiff’s Amended Complaint attached as Exhibit “B”]

                2.     The defendants in the case are Sears, KCD IP, Husqvarna, and Briggs and

 Stratton. Sears/KCD IP distributed the mower. Id. Husqvarna designed and manufactured the

 mower. Id. Briggs and Stratton designed and manufactured the engine for the mower. Id. The

 Amended Complaint alleges that these defendants negligently designed, manufactured, failed to

 warn, and placed into the stream of commerce a dangerous defective mower that caused the

 death of William Visakay. Id. Plaintiff seeks to recover damages pursuant to the New Jersey

 Wrongful Death Act, the New Jersey Survivor’s Act, and the New Jersey Products Liability Act.

 Id.

                 II.     JURISDICTION, VENUE & RELIEF REQUESTED

                3.     This Court has jurisdiction over this matter pursuant to the 28 U.S.C. §

 1334. The venue of this case and this motion is proper under 28 U.S.C. §§ 1408 and 1409. The

 relief requested by this motion is authorized under §§ 105 and 362(d) of the Bankruptcy Code

 and Bankruptcy Rule 4001.

                              III.   STATEMENT OF THE CASE

                4.             On October 15, 2018, the Debtor commenced voluntary cases

 under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for

 the Southern District of New York. However, before the commencement of bankruptcy



                                                -2-
18-23538-rdd     Doc 5132      Filed 09/12/19 Entered 09/12/19 14:04:13            Main Document
                                            Pg 6 of 44


 proceedings, the Debtor distributed/sold a Craftsman brand riding lawn mower, designed and

 manufactured by Husqvarna, to William Visakay. Id. at 4 ¶ 13. On August 19, 2016, Mr.

 Visakay used the Craftsman riding lawn mower to mow his lawn at his property in Denville,

 New Jersey. Id. at 3 ¶ 11. While he was operating the mower, the mower tipped over and

 exploded in a fireball, causing Mr. Visakay to suffer burns to 70% of his body, endure a 2-month

 coma, and ultimately expire. Id. at 4 ¶ 12.

                5.      The Estate of William Visakay includes Mr. Visakay’ s wife, Aida

 Visakay, the Executor, as well as his son, Alex Visakay, and his daughter, Kristen Visakay. The

 Amended Complaint filed on behalf of the Estate alleges that the defendants, Sears/KCD IP,

 Husqvarna, and Briggs and Stratton, negligently designed and manufactured the riding lawn

 mower that resulted in the untimely and excruciating death of William Visakay. Id. at 5 ¶ 19.

 Upon information and belief, the Debtor, Sears, did nothing more than sell the Craftsman riding

 mower to William Visakay.

                6.      Although the Fourth Count of the plaintiff’s Amended Complaint alleges

 that Sears’ employees negligently mispresented the riding mowers’ suitability for the premises of

 Mr. Visakay’ s home, the plaintiff has no evidence to support this claim. Id. at 8-9. At the time

 the automatic stay was extended to the action, plaintiff counsel and defense counsel for Sears had

 already contemplated the dismissal of that Count and were in the process of dismissing it.

 Likewise, at the same time the automatic stay was invoked, the parties to the action were in

 agreement to dismiss the Complaint against Sears without prejudice. [See unsigned Stipulation

 of Dismissal attached as Exhibit “C”] However, before this stipulation of dismissal could be

 executed the automatic stay was put in place.




                                                 -3-
18-23538-rdd      Doc 5132      Filed 09/12/19 Entered 09/12/19 14:04:13            Main Document
                                             Pg 7 of 44


                7.      The reason the parties were in agreement to dismiss the entire case against

 Sears is rooted in New Jersey products liability law. Generally, liability for injuries caused by

 defective products extends from the manufacturer down the chain of distribution to distributors

 and retailers. Promaulayko v. Johns Manville Sales Corp., 116 N.J. 505, 510–11 (N.J. 1989). A

 consumer injured by a defective product may bring a strict liability action against any business

 entity in the chain of distribution. Id. at 511. The underlying public policy is that those engaged

 in the producing and marketing enterprise should bear the cost of marketing defective products.

 Nieves v. Bruno Sherman Corp., 86 N.J. 361, 371 (N.J. 1981). Absent an agreement to the

 contrary, however, distributors and retailers are entitled to indemnification from the

 manufacturer. Promaulayko, 116 N.J. at 511. The rationale is that the liability of distributors and

 retailers is merely vicarious, but the manufacturer's liability is primary. Id.

                8.      Here, the facts and evidence show that Husqvarna designed and

 manufactured the riding mower that caused the death of William Visakay. Sears, the Debtor,

 merely sold the mower to Mr. Visakay and were simply part of the chain of distribution. Thus,

 under New Jersey products liability law, Sears is entitled to indemnification from Husqvarna.

 This is also evidenced by the same defense attorney, Christopher Carton, Esq. of Bowman &

 Brooke, representing both Sears and Husqvarna in the case. Husqvarna is the real entity that

 negligently designed and manufactured the defective riding mower that caused Mr. Visakay’ s

 death. With Husqvarna as the primary defendant, the plaintiff’s claims against Sears as a

 distributor are meaningless. Therefore, Sears is not a necessary party to the action and this Court

 should lift the automatic stay so the plaintiff’s case can proceed against Husqvarna and Briggs &

 Stratton.

                                        IV.     ARGUMENT




                                                  -4-
18-23538-rdd         Doc 5132    Filed 09/12/19 Entered 09/12/19 14:04:13            Main Document
                                              Pg 8 of 44


     (a)            Standard of Review


                    9.           Motions for relief from an automatic stay are governed by 11

 U.S.C. §362(d). Under § 362(d), upon request of a party in interest, a Court may grant relief

 from a stay for “cause.” However, the Bankruptcy Code does not define “cause.” Thus, courts

 must determine what constitutes “cause” on a case-by-case basis subject the Court’s discretion.

 See Laguna Assoc. Ltd. v. Aetna Cas. & Sur. Co., 30 F.3d 734, 737 (6th Cir. 1994); see also In re

 Balco Equities Ltd. 312 B.R. 734, 738 (Bankr. S.D.N.Y. 2004). The Courts generally determine

 “cause” through a balancing test, weighing hardship of the creditor against the potential

 prejudice to the debtor and debtor’s creditors. See In re R.J. Groover Constr. LLC, 411 B.R. 460,

 463-464 (Bankr. N.D. Ga. 2008).

                    10.          The balancing test consists of several factors. However, in

 weighing these factors, Courts should only consider those factors relevant to the particular case,

 and should not assign equal weight to each factor. See In Re Mazzeo, 167 F.3d 139, 143 (2d Cir.

 1999). According to In re New York Med. Grp. P.C., 265 B.R. 408, 413 (Bankr. S.D.N.Y. 2001),

 the factors are:

                   (1)    Whether relief would result in a partial or complete resolution of
           the issues;

                 (2)     The lack of any connection with or interference with the
           bankruptcy case;

                    (3)   Whether the other proceeding involves the debtor as a fiduciary;

                  (4)     Whether a specialized tribunal with the necessary expertise has
           been established to hear the cause of action;

                  (5)    Whether the debtor’s insurer has assumed fill responsibility for
           defending it;




                                                  -5-
18-23538-rdd          Doc 5132   Filed 09/12/19 Entered 09/12/19 14:04:13            Main Document
                                              Pg 9 of 44


                 (6)      Whether the action primarily involves third parties;

                 (7)     Whether litigation in another forum would prejudice the interests
         of other creditors;

                 (8)     Whether the judgment claim arising from the other action is
         subject to equitable subordination;

                 (9)      Whether the movant’s success in the other proceeding would result
         in a judicial lien avoidable by the debtor;

                 (10) The interests of judicial economy and expeditious and economical
         resolution of litigation.

                 (11)     Whether the parties are ready for trial in the other proceeding; and

                 (12)     The impact of the stay on the parties and the balance of harms.

                 11.      Also, whether the creditor has a strong probability of prevailing on the

 merits. Fernstrom Storage and Van Co., 938 F.2d 731, 735 (7th Cir. 1991). Congress has

 recognized that it is often more appropriate to allow proceedings to continue in their place of

 origin, when no great prejudice to the bankruptcy estate would result. This would leave the

 parties in their chosen forum and relieve the bankruptcy court from duties that may be handled

 elsewhere. See In re Todd Shipyards Corp. 92 B.R. 600, 603-604 (Bankr. D.N.J. 1988).

                 12.      The movant bears the burden of making the initial showing of cause. In re

 Project Orange Associates, LLC, 432 B.R. 89, 103 (Bankr. S.D.N.Y. 2010). Thereafter, the

 Debtor bears the burden of proving that the Movant’s interest is adequately protected such that

 relief is unnecessary. Id.

                 i.       The relief would result in the complete resolution of the issue.

                 13.             This Court should lift the automatic stay imposed by Sears’

 Chapter 11 bankruptcy because Sears is not a necessary party to the Estate’s wrongful death and




                                                  -6-
18-23538-rdd      Doc 5132      Filed 09/12/19 Entered 09/12/19 14:04:13             Main Document
                                             Pg 10 of 44


 product liability case in New Jersey Federal Court. Sears is only a part of the case because it sold

 the riding mower to the decedent, William Visakay. Under New Jersey products liability law, a

 distributor is entitled to indemnification from the designer/manufacturer of a product.

 Promaulayko v. Johns Manville Sales Corp., 116 N.J. 505, 511 (N.J. 1989). Here, that entity is

 Husqvarna because it designed and manufactured the riding mower that caused the death of the

 William Visakay. Thus, because Sears is merely a distributor of the riding mower, its liability to

 the plaintiff is virtually nothing. Because Husqvarna, the truly negligent entity, providing

 indemnity to Sears, the plaintiff has no further interest in Sears as a defendant. Further, the

 parties already contemplated and agreed to a dismissal of Sears without prejudice in the days

 before the automatic stay was invoked by this Court.

                14.     The issue would be resolved because relief from the stay allows the

 Visakay to litigate her claim in the New Jersey District Court, where it is properly venued.

                ii.     The relief would not interfere with the bankruptcy case.

                15.     The Movant’s claims deal with personal injury law and charges the

 defendants, Husqvarna and Briggs & Stratton, with the death of a user of a riding lawn mower

 designed by them. The Movant’s claim has nothing to do with issues of bankruptcy. Thus, the

 continuation of the Estate’s case in New Jersey District Court will not delay or affect this Court’s

 ability to resolve outstanding issues in Sears’ bankruptcy case. Further, based upon the

 agreement of the parties in the action, a judgment or settlement in the Estate’s case would likely

 be limited to the available insurance funds of Husqvarna.

                iii.   The Estate’s case is a wrongful death/products liability action where
                Sears is not a necessary party, nor a fiduciary.




                                                 -7-
18-23538-rdd      Doc 5132       Filed 09/12/19 Entered 09/12/19 14:04:13            Main Document
                                              Pg 11 of 44


                 16.             Again, the Estate’s case is a wrongful death and products liability

 action against the primary defendants Husqvarna and Briggs & Stratton who designed and

 manufactured the riding lawn mower that killed Mr. Visakay. Sears is not a necessary party to

 that action, nor a fiduciary.

                 iv.     The action primarily involves third parties.

                 17.             The Estate’s case primarily involves wrongful death and products

 liability action against defendants, Husqvarna and Briggs & Stratton. The Estate is not seeking

 damages from Sears and wishes to dismiss them its case in New Jersey District Court.

                 v.    Litigation in another forum would not be prejudicial to creditors
                 because Sears is not a necessary party.



                 18.             The wrongful death and products liability action in New Jersey

 District Court is not prejudicial to the creditors of Sears in its Chapter 11 Bankruptcy

 proceedings. Plaintiff is not seeking monetary damages from Sears and wishes to dismiss them

 from the case. Further, based upon the agreement of the parties in the action, a judgment or

 settlement in the Estate’s case will likely be limited to the available insurance funds of

 Husqvarna and Briggs & Stratton, third parties not associated with the Bankruptcy.

                 vi.    The judgment claim arising from the Estate’s products liability case
                 will not be subject to equitable subordination because Sears is not a
                 necessary party.



                 19.             Sears is not a necessary party to the plaintiff’s wrongful death and

 products liability action in New Jersey District Court and the Estate is not seeking damages from

 Sears. A judgment against Sears will not be enforced by the plaintiff. There can be no judgment

 against Sears after Sears is dismissed from the plaintiff’s case.


                                                  -8-
18-23538-rdd      Doc 5132      Filed 09/12/19 Entered 09/12/19 14:04:13               Main Document
                                             Pg 12 of 44


                vii.   A relief from stay is in the interests of judicial economy and an
                expeditious and economical resolution of litigation.



                20.              Lifting the stay in this matter will promote the interests of judicial

 economy and promote the ultimate resolution amongst all parties. This Court has previously

 determined that allowing a creditor to prosecute a claim in a pending state court action that

 involves issues of state law promotes the interests of judicial economy. In re Project Orange

 Associates, LLC, 432 B.R. 89, 112 (Bankr. S.D.N.Y. 2010). Here, the Movant’s claims are based

 in New Jersey state law. Most of the witnesses in the Movant’s case are based in New Jersey. All

 of the physical evidence in the Movant’s case is based in New Jersey. Thus, this Court should

 permit proceedings to continue in New Jersey, the home of the witnesses and evidence. The

 Movant is not seeking damages from Sears. The Movant is only seeking damages against

 Husqvarna and Briggs & Stratton.

                viii. The Movant will suffer severe prejudice if the automatic stay is not
                lifted.



                21.              Sears will suffer no hardship if the stay is lifted because the

 Movant is not seeking damages from Sears. However, the prejudice to the Estate will be severe

 because the Estate suffers while waiting to prosecute its claim against the third-parties,

 Husqvarna and Briggs & Stratton. The aging of evidence, loss of witnesses, and crowded court

 dockets are all factors to be considered that weigh heavily in favor of Movant’s request that this

 Court lift the stay in this matter. See In re Bock Laundry Machine Co., 37 B.R. 564.566 (Bankr.

 N.D. Ohio 1984). Because the Movant’s case is a serious wrongful death and products liability

 case, it is important to the Estate to bring this matter to a resolution quickly so that the

 appropriate evidence and witness testimony is preserved.



                                                  -9-
18-23538-rdd        Doc 5132   Filed 09/12/19 Entered 09/12/19 14:04:13           Main Document
                                            Pg 13 of 44


                                              NOTICE

                22.     Notice of this Motion is being provided under the procedures in the

 Amended Order Implementing Certain Notice and Case Management Procedures [Docket No.

 405]. Visakay respectfully submits that no further notice is required.

                                      NO PRIOR REQUEST

                23.     No previous request for the relief sought herein has been made to this or

 any other Court.

                                          CONCLUSION

        WHEREFORE, Visakay respectfully requests that the Court enter an order in the proposed

 form attached hereto granting Visakay relief from the automatic stay to dismiss Sears from the

 New Jersey Action, and to permit her to prosecute the case against the remaining defendants, and

 that the Court grant such other and further relief as this Court deems just.


Dated: September 12, 2019                  Respectfully submitted,



                                           By: s/Mark Frankel


                                           Mark Frankel
                                           BACKENROTH FRANKEL & KRINSKY, LLP
                                           800 Third Avenue, Floor 11
                                           New York, New York 10022
                                           212.593.1100
                                           mfrankel@bfklaw.com




                                                - 10 -
18-23538-rdd       Doc 5132     Filed 09/12/19 Entered 09/12/19 14:04:13           Main Document
                                             Pg 14 of 44


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                     )
  In re:                                             )   Chapter 11
                                                     )
  SEARS HOLDING CORPORATION, et al.,                 )   Case No. 18-23538 (RDD)
                                                     )
                           Debtors.                  )   (Jointly Administered)
                                                     )

                               ORDER GRANTING MOTION
                           FOR RELIEF FROM AUTOMATIC STAY

           Upon the motion of Motion (the “Motion”) of Aida Visakay, as executor of the estate of

 William Visakay (“Visakay” for relief from automatic stay, and the Court having jurisdiction to

 consider the Motion and the relief requested therein; and consideration of the Motion and the relief

 requested therein being a core proceeding; and venue being proper before this Court; due and

 proper notice of the Motion having been provided, and no other or further notice need be provided;

 the Court having reviewed the Motion and having determined that the legal and factual bases set

 forth in the Motion establish just cause for the relief granted herein; upon all of the proceedings

 had before the Court and after due deliberation and sufficient cause appearing therefor,

 IT IS ORDERED THAT:

           1.     The Motion is granted.

           2.     Pursuant to 11 U.S.C. § 362(d)(1), the automatic stay of 11 U.S.C. § 362 is

 terminated to permit Visakay to dismiss Sears, Roebuck, and Co. (the “Debtor” or “Sears”) from

 the case of Estate of William Visakay v. Sears, et al., Docket No. 2:17-cv-11570 pending in the

 United States District Court for the District of New Jersey (the “New Jersey Action”) and to permit

 Visakay to continue to prosecute the New Jersey Action against all other defendants.

 Dated: September _____, 2019
        White Plains, New York

                                                      ____________________________________
18-23538-rdd   Doc 5132   Filed 09/12/19 Entered 09/12/19 14:04:13   Main Document
                                       Pg 15 of 44




                                             UNITED STATES BANKRUPTCY JUDGE




                                         2
18-23538-rdd   Doc 5132   Filed 09/12/19 Entered 09/12/19 14:04:13   Main Document
                                       Pg 16 of 44




                                Exhibit A
18-23538-rdd               Doc 5132
                               1528             Filed 09/12/19
                                                      01/09/19 Entered 09/12/19
                                                                         01/09/19 14:04:13
                                                                                  15:52:35         Main Document
                                                            Pg
                                                              Pg17
                                                                 1 of 4
                                                                      44
 


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                          :
                                                                :         Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :         Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :         (Jointly Administered)
 ----------------------------------------------------------------x

                              ORDER EXTENDING THE AUTOMATIC STAY
                                   TO CERTAIN NON-DEBTOR PARTIES
                                                         
                        8SRQ WKH PRWLRQ GDWHG 1RYHPEHU   (&) 1R   WKH ³Motion´  RI

 6HDUV+ROGLQJV&RUSRUDWLRQDQGLWVGHEWRUDIILOLDWHVDVGHEWRUVDQGGHEWRUVLQSRVVHVVLRQLQWKH

 DERYHFDSWLRQHGFKDSWHUFDVHV FROOHFWLYHO\WKH³Debtors´ SXUVXDQWWRVHFWLRQV D DQG

  D  RI WLWOH  RI WKH 8QLWHG 6WDWHV &RGH WKH ³Bankruptcy Code´  IRU HQWU\ RI DQ RUGHU

 H[WHQGLQJ WKH DXWRPDWLF VWD\ LPSRVHG E\ VHFWLRQ  D  RI WKH %DQNUXSWF\ &RGH WKH

 ³Automatic Stay´  WR FHUWDLQ QRQGHEWRU SDUWLHV WKH ³Non-Debtor Parties´  RU GHFODULQJ WKDW


 
 
  7KH'HEWRUVLQWKHVHFKDSWHUFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFK'HEWRU¶VIHGHUDOWD[LGHQWLILFDWLRQ
 QXPEHUDUHDVIROORZV6HDUV+ROGLQJV&RUSRUDWLRQ  .PDUW+ROGLQJ&RUSRUDWLRQ  .PDUW2SHUDWLRQV
 //&  6HDUV2SHUDWLRQV//&  6HDUV5RHEXFNDQG&R  6HUYLFH/LYH,QF  6+&/LFHQVHG
 %XVLQHVV //&   $ ( )DFWRU\ 6HUYLFH //&   $ ( +RPH 'HOLYHU\ //&   $ ( /DZQ 
 *DUGHQ //&   $ ( 6LJQDWXUH 6HUYLFH //&   )%$ +ROGLQJV ,QF   ,QQRYHO 6ROXWLRQV ,QF
    .PDUW &RUSRUDWLRQ   0D[6HUY ,QF   3ULYDWH %UDQGV /WG   6HDUV 'HYHORSPHQW &R
    6HDUV +ROGLQJV 0DQDJHPHQW &RUSRUDWLRQ   6HDUV +RPH  %XVLQHVV )UDQFKLVHV ,QF   6HDUV
 +RPH ,PSURYHPHQW 3URGXFWV ,QF   6HDUV ,QVXUDQFH 6HUYLFHV //&   6HDUV 3URFXUHPHQW 6HUYLFHV
 ,QF   6HDUV 3URWHFWLRQ &RPSDQ\   6HDUV 3URWHFWLRQ &RPSDQ\ 35  ,QF   6HDUV 5RHEXFN
 $FFHSWDQFH&RUS  6HDUV5RHEXFNGH3XHUWR5LFR,QF  6<:5HOD\//&  :DOO\/DEV//&
  1RQH  6+& 3URPRWLRQV //&   %LJ %HDYHU RI )ORULGD 'HYHORSPHQW //& 1RQH  &DOLIRUQLD %XLOGHU
 $SSOLDQFHV ,QF   )ORULGD %XLOGHU $SSOLDQFHV ,QF   .%/ +ROGLQJ ,QF   ./& ,QF  
 .PDUW RI 0LFKLJDQ ,QF   .PDUW RI :DVKLQJWRQ //&   .PDUW 6WRUHV RI ,OOLQRLV //&   .PDUW
 6WRUHVRI7H[DV//&  0\*RIHU//&  6HDUV%UDQGV%XVLQHVV8QLW&RUSRUDWLRQ  6HDUV+ROGLQJV
 3XEOLVKLQJ&RPSDQ\//&  6HDUV3URWHFWLRQ&RPSDQ\ )ORULGD //&  6+&'HVHUW6SULQJV//&
  1RQH  62( ,QF   6WDU:HVW //&   67, 0HUFKDQGLVLQJ ,QF   7UR\ &RROLGJH 1R  //&
  1RQH %OXH/LJKWFRP,QF  6HDUV%UDQGV//&  6HDUV%X\LQJ6HUYLFHV,QF  .PDUWFRP
 //&   DQG 6HDUV %UDQGV 0DQDJHPHQW &RUSRUDWLRQ    7KH ORFDWLRQ RI WKH 'HEWRUV¶ FRUSRUDWH
 KHDGTXDUWHUVLV%HYHUO\5RDG+RIIPDQ(VWDWHV,OOLQRLV
 
  &DSLWDOL]HGWHUPVXVHGEXWQRWRWKHUZLVHGHILQHGKHUHLQVKDOOKDYHWKHUHVSHFWLYHPHDQLQJVDVFULEHGWRVXFKWHUPV
 LQWKH0RWLRQ




 
18-23538-rdd        Doc 5132
                        1528       Filed 09/12/19
                                         01/09/19 Entered 09/12/19
                                                            01/09/19 14:04:13
                                                                     15:52:35                  Main Document
                                               Pg
                                                 Pg18
                                                    2 of 4
                                                         44


 WKH$XWRPDWLF6WD\DSSOLHVWRWKHPDVPRUHIXOO\VHWIRUWKLQWKH0RWLRQDQGWKH&RXUWKDYLQJ

 MXULVGLFWLRQ WR GHFLGH WKH 0RWLRQ DQG WKH UHOLHI UHTXHVWHG WKHUHLQ SXUVXDQW WR  86& 

  D  E DQG E DQGWKH$PHQGHG6WDQGLQJ2UGHURI5HIHUHQFH0GDWHG-DQXDU\

  3UHVND &-  DQG FRQVLGHUDWLRQ RI WKH 0RWLRQ DQG WKH UHTXHVWHG UHOLHI EHLQJ D FRUH

 SURFHHGLQJSXUVXDQWWR86& E DQGYHQXHEHLQJSURSHUEHIRUHWKH&RXUWSXUVXDQWWR

  86&   DQG  DQG GXH DQG SURSHU QRWLFH RI WKH UHOLHI UHTXHVWHG LQ WKH 0RWLRQ

 KDYLQJEHHQSURYLGHGLQDFFRUGDQFHZLWKWKHAmended Order Implementing Certain Notice and

 Case Management ProceduresHQWHUHGRQ1RYHPEHU (&)1R VXFKQRWLFHKDYLQJ

 EHHQDGHTXDWHDQGDSSURSULDWHXQGHUWKHFLUFXPVWDQFHVDQGLWDSSHDULQJWKDWQRRWKHURUIXUWKHU

 QRWLFHQHHGEHSURYLGHGDQGWKH&RXUWKDYLQJKHOGDKHDULQJWRFRQVLGHUWKHUHOLHIUHTXHVWHGLQ

 WKH 0RWLRQ RQ 'HFHPEHU   WKH ³Hearing´  DQG XSRQ DOO RI WKH SOHDGLQJV ILOHG LQ

 FRQQHFWLRQZLWKWKH0RWLRQWKHUHFRUGRIWKH+HDULQJDQGDOORIWKHSURFHHGLQJVKDGEHIRUHWKH

 &RXUWDQGDIWHUGXHGHOLEHUDWLRQDQGVXIILFLHQWFDXVHDSSHDULQJWKHUHIRUIRUWKHUHDVRQVVWDWHGE\

 WKH&RXUWDWWKH+HDULQJWKH&RXUWKDYLQJGHWHUPLQHGWKDWWKHOHJDODQGIDFWXDOEDVHVVHWIRUWKLQ

 WKH 0RWLRQ ZDUUDQW WKH UHOLHI JUDQWHG KHUHLQ DQG WKDW VXFK UHOLHI LV LQ WKH EHVW LQWHUHVWV RI WKH

 'HEWRUVWKHLUHVWDWHVWKHLUFUHGLWRUVDQGDOOSDUWLHVLQLQWHUHVW

                  IT IS HEREBY ORDERED THAT:

                         7KH0RWLRQLVJUDQWHGWRWKHH[WHQGVHWIRUWKKHUHLQ

                         7KH $XWRPDWLF 6WD\ LV H[WHQGHG WR WKH 1RQ'HEWRU 3DUWLHV VROHO\ ZLWK

 UHVSHFWWRWKHDFWLRQVLGHQWLILHGRQExhibit 1DQQH[HGKHUHWR WKH³Non-Debtor Party List´ 

                         7KH +HDULQJ RQ WKH 0RWLRQ LV KHUHE\ DGMRXUQHG WR -DQXDU\   DW

 DP (DVWHUQ7LPH DQGWKH'HEWRUV¶UHVSRQVHGHDGOLQHWR-DQXDU\DWSP

 (DVWHUQ 7LPH  HDFK RQO\ ZLWK UHVSHFW WR WKH REMHFWLRQV ILOHG E\ 5REHUW $ &DWDOIDPR DQG




                                                         
18-23538-rdd         Doc 5132
                         1528     Filed 09/12/19
                                        01/09/19 Entered 09/12/19
                                                           01/09/19 14:04:13
                                                                    15:52:35              Main Document
                                              Pg
                                                Pg19
                                                   3 of 4
                                                        44


 /DYDULWD ' 0HULZHWKHU (&) 1R   6DQWH 0DUFRFFLD (&) 1R   DQG .DUHQ 6PLWK

 (&)1RVDQG 

                       7KH SURSRVHG IRUP RI 6WD\ 1RWLFH DWWDFKHG KHUHWR DV Exhibit 2 LV

 DSSURYHG

                       ,I WKH 'HEWRUV ZLVK WR VXSSOHPHQW WKH 1RQ'HEWRU 3DUW\ /LVW WR DGG DQ\

 RPLWWHGRUVXEVHTXHQWO\LGHQWLILHG1RQ'HEWRU3DUW\ WKH³Supplemental Parties´ WKH'HEWRUV

 DUH DXWKRUL]HG WR ILOH ZLWK WKLV &RXUW D QRWLFH WKH ³Supplemental Notice´  LGHQWLI\LQJ WKH

 RPLWWHG RU VXSSOHPHQWDO 3UHSHWLWLRQ $FWLRQV WKH ³Supplemental Actions´  DQG VHUYH WKH

 6XSSOHPHQWDO1RWLFHDQGDFRS\RIWKH2UGHURQWKHSDUWLHVWRWKH6XSSOHPHQWDO$FWLRQV7KH

 SDUWLHVWRWKH6XSSOHPHQWDO$FWLRQVZLOOKDYHIRXUWHHQ  GD\VWRREMHFWWRWKHH[WHQVLRQRIWKH

 $XWRPDWLF6WD\WRWKHLU6XSSOHPHQWDO$FWLRQ,IQRVXFKREMHFWLRQLVUHFHLYHGWKHSDUWLHVWRWKH

 6XSSOHPHQWDO$FWLRQVKDOOEHGHHPHGVXEMHFWWRWKH2UGHUDSSURYLQJWKLV0RWLRQ

                       1RWKLQJ FRQWDLQHG LQ WKLV 2UGHU RU LQ WKH 0RWLRQ VKDOO EH FRQVWUXHG DV

 L DQDGPLVVLRQDVWRWKHYDOLGLW\RIDQ\FODLPDJDLQVWWKH'HEWRUV LL DZDLYHURIWKH'HEWRUV¶

 RUDQ\DSSURSULDWHSDUW\LQLQWHUHVW¶VULJKWVWRGLVSXWHWKHDPRXQWRIEDVLVIRURUYDOLGLW\RIDQ\

 FODLPDJDLQVWWKH'HEWRUV LLL DZDLYHURIDQ\FODLPVRUFDXVHVRIDFWLRQWKDWPD\H[LVWDJDLQVW

 DQ\ FUHGLWRU RU LQWHUHVW KROGHU RU LY  DQ DSSURYDO DVVXPSWLRQ DGRSWLRQ RU UHMHFWLRQ RI DQ\

 DJUHHPHQW FRQWUDFW SURJUDP SROLF\ RU OHDVH EHWZHHQ WKH 'HEWRUV DQG DQ\ WKLUG SDUW\ XQGHU

 VHFWLRQRIWKH%DQNUXSWF\&RGH

                       7KH'HEWRUVDUHDXWKRUL]HGWRWDNHDOODFWLRQVQHFHVVDU\WRHIIHFWXDWHWKH

 UHOLHIJUDQWHGLQWKLV2UGHU

                 

                 




                                                      
18-23538-rdd     Doc 5132
                     1528      Filed 09/12/19
                                     01/09/19 Entered 09/12/19
                                                        01/09/19 14:04:13
                                                                 15:52:35          Main Document
                                           Pg
                                             Pg20
                                                4 of 4
                                                     44


                     7KH&RXUWVKDOOUHWDLQMXULVGLFWLRQWRKHDUDQGGHWHUPLQHDOOPDWWHUVDULVLQJ

 IURPRUUHODWHGWRWKHLPSOHPHQWDWLRQLQWHUSUHWDWLRQDQGRUHQIRUFHPHQWRIWKLV2UGHU



 'DWHG-DQXDU\
       :KLWH3ODLQV1HZ<RUN
                                              V5REHUW''UDLQ         
                                              7+(+2125$%/(52%(57''5$,1
                                              81,7('67$7(6%$1.5837&<-8'*(




                                                 
18-23538-rdd
   18-23538-rdd
              DocDoc
                 51321528-1
                        Filed 09/12/19
                              Filed 01/09/19
                                         EnteredEntered
                                                  09/12/19
                                                         01/09/19
                                                            14:04:13
                                                                  15:52:35
                                                                       Main Document
                                                                            Exhibit
                         Exhibit 1 & Exhibit
                                     Pg 21 of2 44Pg 1 of 10


                                      Exhibit 1

                                Non-Debtor Party List




 WEIL:\96846048\4\73217.0004
Non-Debtor Parties                            18-23538-rdd
                                                 18-23538-rdd
                                                            DocDoc
                                                               5132
                                                               Case  1528-1
                                                                    CaptionFiled 09/12/19
                                                                                 Filed 01/09/19
                                                                                            EnteredEntered
                                                                                                     09/12/19
                                                                                                            01/09/19
                                                                                                               14:04:13
                                                                                                                      15:52:35
                                                                                                                  Court         Main Document
                                                                                                                        or Agency         Exhibit                                                                                  Case Number
                                                                            Exhibit 1 & Exhibit
                                                                                        Pg 22 of2 44Pg 2 of 10
John Doe Sears Employee; Jane Doe Sears Employee Spouse; and Spokane Mall, Dahman, Ralph v. Sears, Roebuck and Co.; Sears Holdings Management
                                                                                                                  Superior Court, Spokane County, WA                                                                               16201363-0
LLC                                                                        Corporation; John Doe Sears Employee; Jane Doe Sears Employee Spouse; and
                                                                           Spokane Mall, LLC
Sierra Financial, Ltd; and Madison Plaza Associates                        Maldonado, Stephen v. Sierra Financial, Ltd, and Madison Plaza Associates v. K-                    Third Judicial Circuit Court of Madison County, IL   2016 L 000305
                                                                           Mart Corporation
Seritage KMT Finance, LLC, individually and d/b/a Kmart Store #7676        Kappauf, Brenda L. v. Kmart Corporation, individually and dba Kmart Store                          Supreme Court, Delaware County, NY                   2017-456
                                                                           #7676; Kmart Operations, LLC, individually and dba Kmart Store #7676; and
                                                                           Seritage KMT Finance, LLC, individually and dba Kmart Store #7676
                                                                           Byrd, Gary and Lori Kay v. Whynot Leasing, L.L.C.; Frigidaire Sales Corporation;                   Circuit Court Henry County, AL                       37-CV-2018-900006.00
Tempoe, LLC d/b/a WhyNotLeaseIt; and Frigidaire Sales Corporation;         Kmart
Elias Properties Babylon, LLC                                              Alvaredo, Cecelia v. Elias Properties Babylon, LLC                                                 State Court in Suffolk County, NY                    601586/2018
Niagara Realty, LLC                                                        Burkhart, Nancy v. Kmart Stores; Kmart Corporation; Sears Holdings                                 Supreme Court of Niagara County, NY                  E159810/2016
                                                                           Corporation; and Niagara Realty, LLC
Alexander's Rego Shopping Center, Inc.                                     Shimunova, Mafrat v. Sears, Roebuck & Co.; and Alexander's Rego Shopping                           State Court in Queens County, NY                     09553/2018
                                                                           Center, Inc.
Harford Mall Business Trust                                                Austin, Tavesia v. Harford Mall Business Trust                                                     Circuit Court of Hartford County, MD                 12-C-16-3185
Korpenn LLC                                                                Myrie, Iris Grey v. Sears Holdings Management Corporation d/b/a K Mart; K Mart                     Supreme Court of Bronx County, NY                    15377/2018
                                                                           Corporation; and Korpenn LLC
Abacus Advisor Group, LLC                                                  Figliacconi, John v. Abacus Advisor Group, LLC, True Blue Inc. d/b/a People                        Orange Court, New York County, NY                    EF009205-2017
                                                                           ready, A True Blue Company
VNO 839 New York Avenue LLC                                                Salcedo, Eveyln; and Hector v. Kmart Corporation; and VNO 839 New York                             State Court in Suffolk County, NY                    16-06941
                                                                           Avenue LLC
Lavaughan Johnson; Lavaughan Johnson d/b/a Up and Go BBQ; SSI Nolensville, Tarkington, Eddie v. Lavaughan Johnson; Lavaughan Johnson dba Up and Go                            Circuit Court, Davidson County, TN                   16C1945
LLC                                                                        BBQ; SSI Nolensville, LLC and K Mart Corporation
Orange Park Mall, LLC                                                      Patterson, Sandra and Patterson, Freddie, her husband v. Orange Park Mall, LLC                     4th Judicial Circuit Court, Clay County, FL          16-CA-326-Division F

The Pyramid Companies aka Pyramid Management Group, LLC                               DePretto, Geraldine v. Sears Roebuck and Co.; and The Pyramid Companies aka             Hampden County, Superior Court, MA                   1779CV00714
                                                                                      Pyramid Management Group, LLC
Starwood Retail Partners, d/b/a Louis Joliet Mall                                     Sanchez, Monica v. Sears, Roebuck and Co., dba Sears; Sears Holdings                    12th Judicial Court of Will County, IL               17L000594
                                                                                      Management Corp.; Starwood Retail Partners, d/b/a Louis Joliet Mall
Baybrook Mall, LLC                                                                    Castillo, Sandra v. Baybrook Mall, LLC                                                  212th District Court of Galveston County, TX         18-CV-0629
Simon Property Group (Texas), L.P.                                                     Gonzalez, Lorraine, individually; and as mother and next friend of Caleb               District Judicial District El Paso County, TX        2016DCV1927
                                                                                      Gonzalez, minor child v. Sears, Roebuck and Co.; and Simon Property Group
                                                                                      (Texas), L.P.
JWH Joliet, LLC                                                                       Parisi, Joanne v. JWH Joliet, LLC                                                       12th Judicial Court of Will County, IL               2017L000934
Altamonte Mall, LLC                                                                   Applegarth, Chantal v. Sears Roebuck and Co.; Altamonte Mall, LLC                       18th Judicial Circuit Court, Seminole County, FL     2018-CA-000118-11JW
UE Bruckner Plaza LLC; and VNO Bruckner Plaza LLC                                     Montalvo, Harry v. Kmart Corporation; Kmart Corporation dba Kmart-Sears Store           State Court in Bronx County, NY                      24661/2018E
VNO Bruckner Plaza LLC/Vornado Realty Trust; and VNO Bruckner Plaza                                    k v.l 9420 Kmart;dVNO Bruckner
                                                                                       Toro Muniz, Teresa                             k Plaza
                                                                                                                                            l LLC/Vornado Realty              State Court in Bronx County, NY                      304391/2014
LLC/CT Corporation System                                                             Trust; and VNO Bruckner Plaza LLC/CT Corporation System
Sears Outlet Stores, LLC; and Interprop Bedford, LLC                                  Michel-Leveque, Marie v. Sears Holdings Corporation; Sears Holdings                     State Court, New York County, NY                     508731/2017
                                                                                      Management Corporation; Sears, Roebuck & Co.; Sears Operations, LLC; Sears
                                                                                      Outlet Stores, LLC; and Interprop Bedford, LLC
Little Caesar's Enterprises, Inc.                                                     Felton, Natasha v. Kmart Corporation; and Little Caesar's Enterprises, Inc.             State Court, Monroe County, IN                       53C01-1801-CT-000114
Elias Properties Babylon, LLC; and Greg Geiger's Landscaping and Snow                 Vargas, Sonia v. Kmart Corporation; Elias Properties Babylon, LLC; and Greg             State Court in Suffolk County, NY                    611547/2017
Removal                                                                               Geiger's Landscaping and Snow Removal
Sayville Menlo, LLC; Sayville Property Company, LLC                                   Serrano, Claribel v. Sayville Menlo, LLC; Sayville Property Company, LLC and            State Court in Suffolk County, NY                    616807/2016
                                                                                      Kmart Corporation
CT Corporation System; and Vornado Realty Trust                                       Perez, Ivelize v. Sears Holdings Management Corporation, d/b/a Kmart Holdings           State Court in Queens County, NY                     715126/2016
                                                                                      Corporation; CT Corporation System; and Vornado Realty Trust
Little Caesar Enterprises, Inc.; Enterprise Food Services, Inc.; and Erie Foods, Inc. Phillips, Carol and Richard v. Kmart Corporation; Sears Holdings Corporation;           Vigo Superior Court, Vigo County IN                  84D01-1711-CT-008309
                                                                                      Little Caesar Enterprises, Inc.; Enterprise Food Services, Inc.; and Erie Foods, Inc.

Oelwein ATM, LLC                                                                      Bauer, Matt L. v. K Mart Corporation; Oelwein ATM, LLC; and Sears Roebuck & District Court, Fayette County, IA                               LACV055116
                                                                                      Co.
VNO Bruckner Plaza LLC; and UE Bruckner Plaza LLC                                     Enriquez, Carmen v. K-Mart; Sears Holdings Corporation; Sears Holdings      State Court in Bronx County, NY                                  N/A
                                                                                      Management Corporation; VNO Bruckner Plaza LLC; and UE Bruckner Plaza
                                                                                      LLC
Non-Debtor Parties                          18-23538-rdd
                                               18-23538-rdd
                                                          DocDoc
                                                             5132
                                                             Case  1528-1
                                                                  Caption Filed 09/12/19
                                                                                    Filed 01/09/19  Entered  Entered
                                                                                                                  09/12/19  01/09/19
                                                                                                                               14:04:13
                                                                                                                                      15:52:35
                                                                                                                                  Court         Main Document
                                                                                                                                        or Agency         Exhibit                                                            Case Number
                                                             Vega, Kristan v.Exhibit
Craftsman; Stanley Black & Decker, Inc.; Rexon; Rexon Industrial Corp., Ltd.;            1 &Sears
                                                                             Craftsman; Sears; Exhibit
                                                                                               PgStoneridge
                                                                                                   23 of 2 Mall;
                                                                                                            44Pg Sears3Brands
                                                                                                                         of 10    Superior Court, Alameda County, CA                                                         RG17881316
Power Tool Specialists, I                                                       Management Corporation; Sears, Roebuck and Co.; Sears Holdings Management
                                                                                Corporation; Stanley Black & Decker, Inc.; Rexon; Rexon Industrial Corp., Ltd.;
                                                                                Power Tool Specialists, I
West Orange Plaza and/or ABC Corporation; Levin Management Corporation;         Reheis, Margaret and Matthew v. West Orange Plaza and/or ABC Corporation;              Superior Court of New Jersey, Law Division: Essex     ESX-L-2426-17
Metro Commercial Real Estate Inc.; Vanguard Realty, Inc. and GHI Maintence      Levin Management Corporation; Metro Commercial Real Estate Inc.; Vanguard              County
Company                                                                         Realty, Inc. and GHI Maintence Company
Main 19, LLC                                                                    Boeselager, Patricia v. Main 19, LLC                                                   Circuit Court of the Sixth Judicial Circuit in and for 2017-CA-001291
                                                                                                                                                                       Pinellas County, Florida Civil Division
Jason Herbert                                                                   Baker, Trista v. Sears Holdings Corporation; Sears, Roebuck and Co.; and Jason         Superior Court Chittenden Unit Civil Division, VT 1074-11-17 Cncv
                                                                                Herbert
Kevin Mash; and Evelyn Rush                                                     Celso, Mario v. Sears Roebuck and Co.; Kevin Mash; and Evelyn Rush                     9th Judicial Circuit Court, Orange County, FL         2012-CA-13699-O
May Mayumi Goto                                                                 Crocoll, Kimberly v. Kmart Corporation, May Mayumi Goto                                Nevada County Superior Court, CA                      CU18-083249
Bobby Blaise and XYZ Insurance Company                                          Donker, Christine v. Sears Roebuck and Co., Bobby Blaise and XYZ Insurance             24th JudicialDistrict Court Parish of Jefferson, LA   780-501, Div. M
                                                                                Company
Ryan Kurtz                                                                      Filan, Jerry v. Sears Roebuck & Co. and Ryan Kurtz                                     5th Judicial Court Marion County, FL                  15-CA-1533
Jacob Aman (Auto Manager)                                                       Fishburn, Claude v. Sears, Roebuck and Co.; and Jacob Aman                             Small Claims Court, El Paso County, CO                18S357
Harold E. Leath; and Does 1-10                                                  Garcia, Maggie and Jayden Eveningstar v. Harold E. Leath; Sears, Roebuck and           2nd Judicial Court, Washoe County, NV                 CV17-01419,Dept. No 15
                                                                                Co.; Kmart Corporation; and Does 1-10
Nick Meister                                                                    Herman, Annette v. Nick Meister                                                        11th Judicial Court, McLean County, IL                2018AR000111
Russell Hammond                                                                 Hodges, Duane L. a/s/o East Penn Manufacturing Co. by and through it's agent,          Spartanburg County Court, SC                          2018CP4203264
                                                                                Sedgwick CMS v. Russell Hammond and Sears, Roebuck and Co. d/b/a Sears
                                                                                Auto Center and d/b/a Sears Store 6515
Lawrence Wesley Slocum and Jane Doe Slocum; John Does 1-10 and XYZ              Johns, Brenda D. Parker v. Sears, Roebuck and Co., d/b/a Sears Holdings                Superior Court of Pima County, AZ                     C20183228
Corporations 1-10                                                               Corporation; Sears Roebuck Company; Roebuck and Co Sears, Sears Fitness
                                                                                Flagship Store #1338; Lawrence Wesley Slocum and Jane Doe Slocum; John Does
                                                                                1-10 and XYZ Corporations 1-10
Lancy Ulrich                                                                    Jones, Norma v. K-Mart Corporation, #9105; and Lancy Ulrich                            Circuit court of Pettis County, MO                    18PT-CC00119
Eric Gossiaux                                                                   Keiser, Jolina; individually and as administratrix and natural tutrix of the estates   24th JudicialDistrict Court Parish of Jefferson, LA   785-797
                                                                                of her minor children; Kyle Keiser and Bryce Keiser v. Sears Roebuck and
                                                                                Company; and Eric Gossiaux
Abbey Lambert, PharmD                                                           Kieborz, Joyce v. K Mart Corporation; Abbey Lambert, PharmD                            District Court, Buffalo County, NE                   D09CI180000066
Alan Marse                                                                      Lemaire, Faron v. Alan Marse                                                           5th Justice of the Peace Court, Jefferson County, LA 15-160

C-Huey Harrison                                                                 McCarter, Sandra A. v. K Mart Corporation; and C-Huey Harrison                         24th JudicialDistrict Court Parish of Jefferson, LA   763-894, Division B

Roger Clausen, RPh                                                              McGee, Deborah and Anthony v. Kmart Corporation dba Kmart Pharmacy; and                14th Judicial District Court, Parish of Calcasieu, LA 2017-412 E
                                                                                Roger Clausen, RPh
Charles Litzler                                                                 Miller, Mary v. Sears, Roebuck and Co. dba Sears at Lakeland Square Mall               10th Judicial Circuit Court, Polk County, FL          2016CA-002995-0000-00
                                                                                #1955; and Charles Litzler
Jason Currie                                                                    Moran, Esther; individually and next of kin to Tony Moran; deceased and as             Superior Court, Chittenden County, VG                 107-2-18
                                                                                administrator of the estate of Tony Moran v. Sears Holding Corporation; Sears,
                                                                                Roebuck & Co.; Sears Auto Center; and Jason Currie
Jason Riley a/k/a Vanderhoff and Jim Roberson a/k/a Robinson                    Richert, Johnna v. Jason Riley a/k/a Vanderhoff and Jim Roberson a/k/a                 16th Judicial Circuit Court, Jackson County, MO       1816-CV22710
                                                                                Robinson; K-Mart Corporation
Alex Forrester                                                                  Santiago, Abel v. Kmart Corporation and Alex Forrester                                 Supreme Court, Bronx County, NY                       20823/2014E
Ari Fleet LT; Richard Wood; Does 1 to 100                                       Shirley, Bryanna v. Sears Holdings Management Corporation; Sears, Roebuck and          Superior Court, Los Angeles County, CA                MC028145
                                                                                Co.; Sears Holding Corp.; Sears Holdings LLC; Sears Home Services; Sears
                                                                                Brands, L.L.C.; Ari Fleet LT; Richard Wood; Does 1 to 100
Christopher Solis                                                               Trigo, Marylou v. Sears, Roebuck and Co. and Christopher Solis                         250th Judicial District Court, Travis County, TX      D-4-GN-17-000938
City of Watchung NJ; Paul Sandler and Matthew Lenson                            Uzoaru, Matthias E. v. Sears, Rte. 22 E. Watchung; and City of Watchung NJ             Sumerset County, Superior Court, NJ                   SOM-L-1316-17

Randy Denny                                                                     Vallecillo, Merlin Sequeira v. Sears, Roebuck and Co.; Sears Holdings                  Connecticut Superior court                            N/A
                                                                                Management
                                                                                Corporation; and Randy Denny
Joe Andrada and ARI Fleet, LT                                                   Vuong, Anthony v. Joe Andrada and ARI Fleet, LT                                        55th Judicial Court, Harris County, TX                                      201852692
SRC Facilities Statutory Trust No. 2003-1; SRC Facilities LLC; and Amy Kelso    Yednak, Jenny and Ronald v. Sears Roebuck & Co.; SRC Facilities Statutory              Circuit Court of Cook County, IL                      2018L007065
Sikorski                                                                        Trust No. 2003-1; SRC Facilities LLC; and Amy Kelso Sikorski
Non-Debtor Parties                          18-23538-rdd
                                               18-23538-rdd
                                                          DocDoc
                                                             5132
                                                             Case   1528-1
                                                                  Caption  Filed 09/12/19
                                                                                    Filed 01/09/19    Entered   Entered
                                                                                                                    09/12/19  01/09/19
                                                                                                                                    14:04:13
                                                                                                                                       Court15:52:35  Main Document
                                                                                                                                              or Agency          Exhibit                                                Case Number
                                                             Morris, CliffordExhibit
Alfred W. Nyman, Pelican Remodel LLC, Remodeling LA LLC, Magnolia                        1 & R.Exhibit
                                                                             and Linda; Darrick Pg    24Virgil
                                                                                                 Bailey;  of
                                                                                                           2 D.44Pg 4Sr.;ofand10
                                                                                                                Sorina,        Scott   19th Judicial District Court for the Parish of East                              668160 Div. 26
Roofing & Exteriors, Inc., AAR Contracting LLC, Alpha Home Improvement           Searcy v. Sears Home Improvement Products, Inc., Pelican Remodel, LLC,           Baton Rouge
LLC, Consolidated Restoration, LLC, PC Siding Corporation, GAR-LIN               Remodeling LA LLC, et al.
Construction, LLC, and Craftsmanship Siding & Roofing
Jennifer Walker                                                             Salazar, Cris v. Kmart Corporation; and Jennifer Walker                               1st Judicial District Court of Sanfa Fe, NM           D-101-CV-2018-02955
Ernest M. Hirt; Eduardo M. Gutierrez; Jesus L. Gutierrez; A&E Factory Service,
                                                                            Groff, Kelly M. v. Ernest M. Hirt; Eduardo M. Gutierrez; Jesus L. Gutierrez; A&E      District Court, Clark County, NV                      A-18-781229-C
LLC dba Sears; Does 1-100; Roe Corporations 101-200, inclusive              Factory Service, LLC dba Sears; Does 1-100; Roe Corporations 101-200,
                                                                            inclusive
Ricky Williams                                                              Shelton, Laveta v. Ricky Williams; and Sears, Roebuck and Co.                         161st District Court, Ector County, Odessa, TX         B-18-10-1594-CV
Carlos Alberto Lopez                                                        Potts, Stasie v. Sears, Roebuck and Co., and Carlos Alberto Lopez                     190th Judicial District Court, Harris County, TX      2018-70506
Robert Lipinski; and Lease Plan USA                                         DAngelo, Vincenzo v. Robert Lipinski; and Lease Plan USA                              Connecticut Superior court                            N/A
Harold Hignite                                                              Bailey-Lombardelli, Michael v. Sears, Roebuck and Co. and Harold Hignite              Southern District of Ohio                             1:18-cv-487
Ben Michel, Leroy Steiner, Kory Webber, and Lorenzo Bermudez                Meza, Sergio v. Kmart Corporation, Sears Holdings Corporation, Sears Holdings         Superior Court of the State of California for the     18CV02586
                                                                            Management Corporation, Ben Michel, Leroy Steiner, Kory Webber, and Lorenzo           County of Santa Barbara
                                                                            Bermudez
Robert Rodriguez                                                            Egbuna, Clara; Chiazor Ndiwe; Winnifred Ndiwe and Josephine Onyia v. Sears            Harris County, Civil Court, TX                        1116138
                                                                            Holding Corporation and Robert Rodriguez
A&E Factory Service, L.L.C.; Fatemah S. Alsuwaidan and John Doe Alsuwaidan; Hawkins, Shelley S. v. A&E Factory Service, L.L.C.; Sears Holdings Management         Superior Court, Snohomish County, WA                  Unknown
Edwin G. Miguel and Jane Doe Miguel; Jenni m. Wakida and John Doe Wakida Corporation; Fatemah S. Alsuwaidan and John Doe Alsuwaidan; Edwin G. Miguel
                                                                            and Jane Doe Miguel; Jenni m. Wakida and John Doe Wakida

Stephen Sitley                                                                   Hand, Robert v. Stephen Sitley and Sears Protection Company                      Small Claims Division, First City Court, New          18-02128
                                                                                                                                                                  Orleans, LA
Shirley Doe; Angela Doe                                                          Devaux, Roslyn v. Sears; Shirley Doe; Angela Doe                                 Franklin County Municipal Court, Small Claims         2017 CV1 042095
                                                                                                                                                                  Division, Columbus, OH
Tri-county Installation LLC; Lawrence Niederman; Judith Niederman, Innovel       Headley, Peter v. Tri-county Installation LLC; Lawrence Niederman; Judith        Civil Court, County of Queens, NY                     CV-028321-18/QU
Solutions Market Operations Manager                                              Niederman, Innovel Solutions Market Operations Manager; Sears Holdings
                                                                                 Corporation
Anne Hand                                                                        Carey, Al v. Sears Holdings Management Corporation and Anne Hand                 Superior Court of California, County of Placer      RSC0024711
Michael Karrer                                                                   Ching, Henry v. Sears Holdings Management and Michael Karrer                     Superior Court of California, County of Los Angeles 18WCSC00361

Tamara Dawkins                                                                   Sanchez, Ronnie R. v. Sears Home Improvement & Tamara Dawkins                    Superior Court of New Jersey, Morris County, Law MRS-DC-005720-18
                                                                                                                                                                  Division
ABC Insurance Company, Inc.; and ABC Insurance Company, Inc.                       Williams, Pamela D. v. Sears Holding Corporation; ABC Insurance Company,       Shreveport City Court, Parish of Caddo, State of LA 2018R00475
                                                                                   Inc.; and ABC Insurance Company, Inc.
CherryVale Mall, LLC; CBL/CherryVale I, LLC; CBL & Associates Management, Jaimes, Leonor and Jose v. Sears, Roebuck and Co.; CherryVale Mall, LLC;                State of Illinois, In the Circuit Court of the 17th   2016-L-0000129
Inc.; National Elevator Inspection Services, Inc.; Kone Inc.                       CBL/CherryVale I, LLC; CBL & Associates Management, Inc.; National Elevator    Judicial Circuit, Winnebago County, Rockford, IL
                                                                                   Inspection Services, Inc.
Simon Property Group (Texas), L.P.                                                 Gonzalez, Lorraine, individually; and as mother and next friend of Caleb       District Judical District El Paso County, TX          2016DCV1927
                                                                                   Gonzalez, minor child v. Sears, Roebuck and Co.; and Simon Property Group
                                                                                   (Texas), L.P.
Otis Elevator Company                                                              Medina, Ruben and Heather Ximenez; individually and as next friend of Melody   District Court 408th Judicial District Bexar County, 2018-CI-14453
                                                                                   Medina v. Sears, Roebuck & Co.; and Otis Elevator Company                      TX
Pergament Investments, aka Pergament Properties; MPRP Metro Mall, LLC; and Girolamo, Rose v. Sears Holding Corporation; KMart Holding Corporation aka             Supreme Court of the State of New York, County of 705616/2015
Middle Village Associates, LLC                                                     KMart Corporation; Pergament Investments, aka Pergament Properties; MPRP       Queens
                                                                                   Metro Mall, LLC; and Middle Village Associates, LLC
Schindler Elevator Corporation; and Vertical Industrial Park Associates, a Limited Santiago, Evelyn v. Schindler Elevator Corporation; K Mart Corporation and     Supreme Court of the State of New York, County of 502950/16
Partnership                                                                        Vertical Industrial Park Associates, a Limited Partnership                     Kings
Jamaica Colosseum Mall; and Travelers Insurance                                    Sharhan, Yvonne S. v. Sears aka Sears, Roebuck and Company; K-Mart aka         Supreme Court of the State of New York, County of 10586/16
                                                                                   Kmart Holdings Corporation; Jamaica Colosseum Mall; and Travelers Insurance    Queens

Schindler Elevator Corporation; John Doe Corporation One and John Doe            Hoskins, Damon A., a Minor by his Next Friend and Parent, Raymond G. Hoskins; Court of Common Pleas, Richland County, OH          17CV187
Corporation Two                                                                  Raymond G. Hoskins and Jennifer R. Hoskins v. Sears, Roebuck and Co.;
                                                                                 Schindler Elevator Corporation; John Doe Corporation One and John Doe
                                                                                 Corporation Two
Schindler Elevator Corp.; and Does 1-20                                          Jackson, Jaylah Bagby; and Maria Navarro v. Schindler Elevator Corp.; Sears   Superior Court of California, County of Santa Clara 16CV296662
                                                                                 Roebuck & Co.; and Does 1-20
Does 1 to 30                                                                     Ruiz, Consuelo v. Sears Roebuck and Co. and Does 1 to 30                      Superior Court of California County of Los Angeles BC692038
Non-Debtor Parties                           18-23538-rdd
                                                18-23538-rdd
                                                           DocDoc
                                                              5132
                                                              Case   1528-1
                                                                    CaptionFiled 09/12/19
                                                                                     Filed 01/09/19 Entered  Entered
                                                                                                                  09/12/19  01/09/19
                                                                                                                                14:04:13
                                                                                                                                      15:52:35
                                                                                                                                   Court        Main Document
                                                                                                                                         or Agency         Exhibit                                               Case Number
                                                              Taj, Makai and Exhibit
Northridge Fashion Ce Property Owner of premise located at 9301 Tampa Av;                1 Roebuck
                                                                             Shamla v. Sears & Exhibit
                                                                                               Pgand25
                                                                                                     Co.;of
                                                                                                         2Kmart;
                                                                                                            44Pg     5 ofFashion
                                                                                                                 Northridge 10 Ce Superior Court of California, County of Los Angeles                            14K05920
Does 1-50, inclusive                                                          Property Owner of premise located at 9301 Tampa Av; Does 1-50, inclusive

Does 1-30, inclusive                                                          Webber, Elizabeth v. Sears, Roebuck & Co.; and Does 1-30, inclusive            Superior Court of California, County of Solano      FCS07899
Does 1 through 50, Inclusive                                                  Youkhanna, Naska - v. Sears, Roebuck and Co.; and Does 1 through 50, Inclusive Superior Court of California County of San Diego    37-2018-00046600-CU-PO-CTL.

Vertical Industrial Park Associates; Schindler Elevator Corporation           Gharibian, Kevork v. Kmart Corporation; Sears Holdings Corporation; Vertical      Supreme Court of the State of New York, County of 18985/2013
                                                                              Industrial Park Associates; Schindler Elevator Corporation                        Queens
John Doe 1-10; ABC Corp. 1-10                                                 Gomez De Peralta, Salustina v. Sears Holdings Corporation; John Doe 1-10; ABC     Superior Court of New Jersey Law Division:        MID-L-003000-18
                                                                              Corp. 1-10                                                                        Middlesex County
Jim Wilson and Associates, LLC dba Edgewater Mall, Schindler Elevator         Burton, Dora v. Sears Roebuck and Co., Jim Wilson and Associates, LLC dba         Circuit Court of Harrison County, Mississippi     A2402-18-28
Corporation, Kone, Inc., and Otis Elevator Company                            Edgewater Mall, Schindler Elevator Corporation, Kone, Inc., and Otis Elevator     Second Judicial District
                                                                              Company
ABC Elevator Repair and Maintenance Company                                   Celestine, Shelia and Oliver v. Sears, Roebuck and Co.; and ABC Elevator Repair24th Judicial District Court for the Parish of         768-815, Division A
                                                                              and Maintenance Company                                                        Jefferson, State of Louisiana
Schindler Elevator Corporation                                                Batiste, Patty B. v. Sears, Roebuck and Co.; and Schindler Elevator Corporation15th Judicial District Court Parish Of Lafayette State 218619, Division D
                                                                                                                                                             Of Louisiana
Sedgwick Claims Management Services, Inc.                                       Coke-Ng, Brian v. Kmart Pharmacy; Kmart Holding Corporation; Sears Holdings Supreme Court of the State of New York                  100386/18
                                                                                Corporation; Sedgwick Claims Management Services, Inc.
K-Mart Management Corporation, Sedgwick Claims Management                       Franklin, Joyce v. Kmart a/k/a K-Mart Corporation, K-Mart Management         Court Of Common Pleas Lucas County, OH                 G-4801-CI-0201803819-000
                                                                                Corporation, K-mart Holdings Corporation, Sears Corporation; Sears Holdings
                                                                                Corporation; Sedgwick Claims Management
John Doe; ABC Corporation; Richard Roe; XYZ Corporation; Sedgwick Claims Scott, Barbara v. Kmart Corporation; John Doe; ABC Corporation; Richard Roe; Superior Court of New Jersey, Law Division: Essex ESX-L-006325-17
Management Services, Inc.; and LMN Insurance Company                            XYZ Corporation; Sedgwick Claims Management Services, Inc.; and LMN          County
                                                                                Insurance Company
Sears Garage Solutions aka Installs; Sedgwick Claims Management Service, Inc. Heaven, Mausea v. Sears Garage Solutions aka Installs; Sedgwick Claims         District Court of Maryland for Prince George's         050200142862018
                                                                                Management Service, Inc.                                                     County
Craftsman; Emerson Electric Company; Emerson; Stanley Black & Decker; Ace Ruf, Terence Jr. v. Sears, Roebuck & Co.; Sears; Sears Brands, LLC; Sears Brands Court of Common Pleas, Philadelphia County, PA           2018-04-000283
Hardware of West Chester; Ace Hardware Corporation; and Ace Wholesale           Management; Craftsman; Emerson Electric Company; Emerson; Stanley Black &
Holdings, LLC                                                                   Decker; Ace Hardware of West Chester; Ace Hardware Corporation; and Ace
                                                                                Wholesale Holdings, LLC
W & H LLC, a California Limited Liability Company; Sears Outlet Stores, L.L.C., Gabriela Cabrera v. W & H LLC, a California Limited Liability Company; Sears U.S. District Court for the Central District of        2:18-cv-08233-DDP-AS
a Delaware Limited Liability Company; and Does 1-10                             Outlet Stores, L.L.C., a Delaware Limited Liability Company; and Does 1-10   California
Non-Debtor Parties                          18-23538-rdd
                                               18-23538-rdd
                                                          DocDoc
                                                             5132
                                                             Case   1528-1
                                                                   CaptionFiled 09/12/19
                                                                                    Filed 01/09/19     Entered    Entered
                                                                                                                       09/12/19
                                                                                                                              01/09/19
                                                                                                                                   14:04:13
                                                                                                                                         15:52:35
                                                                                                                                      Court        Main Document
                                                                                                                                            or Agency    Exhibit                                                         Case Number
                                                             Paticia A. Main,Exhibit
 A.F. German Co., Inc., f/k/a A.F. German Company, Inc., BCS America LLC,    Individually 1
                                                                                          and&  Exhibit
                                                                                                 Pg 26
                                                                                             as Personal    of
                                                                                                             2 44Pgfor6theofEstate
                                                                                                         Representative        10of Commonwealth of Massachusetts                                                        17-3242
Briggs & Stratton Corporation, individaully and as successor to Simplicity         Billy D. Main v. A.F. German Co., Inc., f/k/a A.F. German Company, Inc., BCS Middlesex County Superior Court Department of the
Manufacturing Inc. and Snapper, Inc., Carlisle Companies Incorporated, CBS         America LLC, Briggs & Stratton Corporation, individaully and as successor to          Trial Court
Corporation, f/k/a Viacom, Inc., successor by merger to CBS Corporation, f/k/a     Simplicity Manufacturing Inc. and Snapper, Inc., Carlisle Companies
Westinghouse Electric Corporation, Continential Automotive Systems Inc., f/k/a     Incorporated, CBS Corporation, f/k/a Viacom, Inc., successor by merger to CBS
Continental Teves Inc., Cummins Inc., f/k/a Cummins Engine Company, Inc.,          Corporation, f/k/a Westinghouse Electric Corporation, Continential Automotive
Dana Companies, LLC, Electrolux Home Products, Inc., individually and as           Systems Inc., f/k/a Continental Teves Inc., Cummins Inc., f/k/a Cummins Engine
successor to American Yard Products, Electrolux USA, Inc., individually and        Company, Inc., Dana Companies, LLC, Electrolux Home Products, Inc.,
successor to American Yard Products, Federal-Mogul Asbestos Personal Injury        individually and as successor to American Yard Products, Electrolux USA, Inc.,
Trust, as successor to Felt Products Manufacturing Co., General Electric           individually and successor to American Yard Products, Federal-Mogul Asbestos
Company, individually and as successor to Geroge D. Roper Co., Genuine Parts       Personal Injury Trust, as successor to Felt Products Manufacturing Co., General
Co., Honeywell International Inc., f/k/a AllideSignal Inc., as successor to the    Electric Company, individually and as successor to Geroge D. Roper Co., Genuine
Bendix Corporation; Husqvarna Consumer Outdoor Products N.A., Inc.,                Parts Co., Honeywell International Inc., f/k/a AllideSignal Inc., as successor to the
indivdually and successor to American Yard Products and George D. Roper Co.,       Bendix Corporation; Husqvarna Consumer Outdoor Products N.A., Inc.,
Husqvarna Professional Products, Inc., individually and as successor to Tecumseh   indivdually and successor to American Yard Products and George D. Roper Co.,
Products Co., Kohler Co., McCord Corp., MTD Products Company, f/k/a Modern         Husqvarna Professional Products, Inc., individually and as successor to Tecumseh
Tool and Die Company National Automotive Parts Association Inc., a/k/a NAPA        Products Co., Kohler Co., McCord Corp., MTD Products Company, f/k/a Modern
Auto Parts, Platinum Equity, LLC, d/b/a Tecumseh Power, Individually and as        Tool and Die Company National Automotive Parts Association Inc., a/k/a NAPA
successor to Tecumseh Products Co., Pneumo Abex LLC, indivdually and as            Auto Parts, Platinum Equity, LLC, d/b/a Tecumseh Power, Individually and as
successor to Abex Corporation, Schiller Grounds Care, Inc., individually and as    successor to Tecumseh Products Co., Pneumo Abex LLC, indivdually and as
successor to Steiner Co., W.J. Connell Co.                                         successor to Abex Corporation, Schiller Grounds Care, Inc., individually and as
                                                                                   successor to Steiner Co., Sears Holdings Management Corp., d/b/a Craftsman,
                                                                                   Sears, Roebuck & Co., d/b/a Craftsman, Stanley Black & Decker, Inc.,
                                                                                   individually and as successor to Marion-Craftsman Tool Co., Tecumseh Products
                                                                                   Company LLC, f/k/a Tecumseh Products Co., The Toro Company, Venture
                                                                                   Products, Inc., f/d/a Steiner AG Products, Inc., individually and as successor to
                                                                                   Steiner Corp., W.J. Connell Co.

Home Products International-North America, Inc.; and Does 1 through 25,            Paul Benavidez v. Kmart Corporation; Home Products International-North          USDC, Central District of California                  CV 17-6226-JFW (JEMx)
Inclusive                                                                          America, Inc.; and Does 1 through 25, Inclusive
Onebeacon Services, LLC d/b/a Atlantic Speciality Insurance Company                Phillip Doran, and Linda Doran, husband and wife, and the marital community     In the Superior Court of the State of Washington In   17-2-06663-34
                                                                                   comprised thereof v. Sears Home Improvement Products, Inc., a Pennsylvania      and For the County of Thurston
                                                                                   Corporation, Sears Holdings Management Corporation, a Delaware Corporation,
                                                                                   and Onebeacon Services, LLC d/b/a Atlantic Speciality Insurance Company, a
                                                                                   Delaware Limited Liability Company
Three Brothers Construction Co. d/b/a Sears Garage Door and James Edward           Ila Clemesha v. P.B. Home Services, Inc. d/b/a Sears Home Services, Sears,      In the County Court in and for Miami-Date County,     16-5053 CC 26
Kutteroff                                                                          Roebuck and Co., Three Brothers Construction Co. d/b/a Sears Garage Door and    FL
                                                                                   James Edward Kutteroff, Individually and Jointly
                                                                                   Magnani, Peter v. KCD IP, LLC; Sears Holdings Management Corporation; Sears,    Supreme Court Nassau County, NY                       602360/2012
One World Technologies, Inc.; RYOBI Technologies, Inc.; and Techtronic             Roebuck and Co.; One World Technologies, Inc.; RYOBI Technologies, Inc.; and
Industries North America, Inc.                                                     Techtronic Industries North America, Inc.
                                                                                                                                                                   Superior Court, Porty County, IN                      64D01-1808-CT-007890
                                                                                   Townsend, Samuel v. Ubaldo Miranda; Shelly Miranda; Sears, Roebuck and Co.;
Ubaldo Miranda; Shelly Miranda; KCD IP, LLC; Briggs & Stratton Corporation;        Sears Brands, L.L.C.; Sears Holdings Management Corporation; KCD IP, LLC;
Husqvarna Consumer Outdoor Products N.A., Inc.                                     Briggs & Stratton Corporation; Husqvarna Consumer Outdoor Products N.A., Inc.
                                                                                                                                                                 Circuit Court of Green County, MO                       1731-CC01255
                                                                                   Buchanan, William and Eva v. Zion Evangelical Lutheran Church, Springfield,
Zion Evangelical Lutheran Church, Springfield, Missouri, Inc.; Kenmore             Missouri, Inc.; Sears Holdings Corporation; Sears, Roebuck and Co.; Kenmore
Craftsman DieHard Intellectual Property, LLC aka and dba KCD IP, LLC               Craftsman DieHard Intellectual Property, LLC aka and dba KCD IP, LLC
                                                                                   Visakay, Aida; as executor for the estate of William Visakay v. Sears Roebuck Superior Court, Morris County, NJ                       MRS-L-1705-17
                                                                                   and Company; Sears Rockaway Townsquare; KCD IP, LLC dba Craftsman; Briggs
Sears Rockaway Townsquare; KCD IP, LLC dba Craftsman; Briggs & Stratton;           & Stratton; Husqvarna; Stanley Black & Decker; XYZ Corporation 1-10; John
Husqvarna; Stanley Black & Decker; XYZ Corporation 1-10; John Doe 1-10             Doe 1-10
                                                                                                                                                                 Superior Court, Los Angeles County, CA                  MC028145
                                                                                   Shirley, Bryanna v. Sears Holdings Management Corporation; Sears, Roebuck and
                                                                                   Co.; Sears Holding Corp.; Sears Holdings LLC; Sears Home Services; Sears
Ari Fleet LT; Richard Wood; Does 1 to 100                                          Brands, L.L.C.; Ari Fleet LT; Richard Wood; Does 1 to 100
                                                                                                                                                                 Court of Common Pleas of Northumberland County,         CV-15-841
Home Security of America, Inc.; Margaret Cooper; Daniel Cooper; and Sears          Downs, Kimberly v. Sears Home Improvement products, Inc.; Home Security of PA
Home Services                                                                      America, Inc.; Margaret Cooper; Daniel Cooper; and Sears Home Services
Non-Debtor Parties                          18-23538-rdd
                                               18-23538-rdd
                                                          DocDoc
                                                             5132
                                                             Case   1528-1
                                                                  CaptionFiled 09/12/19
                                                                                     Filed 01/09/19 EnteredEntered
                                                                                                               09/12/19
                                                                                                                      01/09/19
                                                                                                                             14:04:13
                                                                                                                                    15:52:35
                                                                                                                                Court         Main Document
                                                                                                                                      or Agency         Exhibit                                                Case Number
                                                             Gayle, Michael Exhibit      1 && Co.;
                                                                            v. Sears Roebuck  Exhibit
                                                                                               PgSears
                                                                                                   27Home
                                                                                                       of
                                                                                                       2 Services;
                                                                                                          44Pg 7Sears
                                                                                                                   ofBrands,
                                                                                                                      10        Superior Court, Essex County, NJ                                               ESX-L-6632-17
Sears Home Services; Briggs & Stratton Corp.; ABC Corporations 1-10; and John LLC; Sears Holdings, Corp.; Briggs & Stratton Corp.; ABC Corporations 1-10;
Does 1-10                                                                     and John Does 1-10
FSA Network, Inc.; G-Boyz, LLC; Daniel Gonzalez, director of G-Boyz, LLC      Horan, Donald and Eleanor aso Universal Property & Casualty Insurance             Circuit Court, St. Lucie County, FL            562017CA001725AXXXHC
                                                                              Company v. FSA Network, Inc.; G-Boyz, LLC; Daniel Gonzalez, as last known
                                                                              officer; director of G-Boyz, LLC; Sears, Roebuck and Co. dba Sears Home
                                                                              Services, Sears Appliance Repair, and/or all subsidiaries and affiliates
                                                                                                                                                                District Court, Bremer County, IA              LACV 005874
                                                                               Mauer, Marlene v. Icon Health and Fitness, Inc.; Sears, Roebuck and Co. aka
Icon Health and Fitness, Inc.; and Sears Home Services, L.L.C                  Sears dba Sears Crossroads Center Store #1072; and Sears Home Services, L.L.C.
                                                                               WLR Automotive Group, Inc. a/s/o Selective Insurance Company v. Jerrard James    District Court, Baltimore County, MD           CV 1477378
Jerrard James Johnson; and Sears Home Services, L.L.C.                         Johnson; and Sears Home Services, L.L.C.
Whirlpool Canada LP, Whirlpool Canada Inc., Whirlpool Corporation, Sears       Gaudette, Sylvain v. Whirlpool Canada LP, Whirlpool Canada Inc., Whirlpool       Supreme Court of Canada, Province of Quebec    500-06-000794-160
Canada Inc., Sears Canada Holdings Corp.                                       Corporation, Sears Canada Inc. Sears Canada Holdings Corp. and Sears, Roebuck
                                                                               & Co.
Electrolux Home Products, Inc.; KCD IP, LLC; Chaplin Williams Rentals, Inc.;   Oquendo, Daniel v. Electrolux Home Products, Inc.; KCD IP, LLC; Sears            4th Judicial Circuit Court, Dubal County, FL   2018-CA-7638
Hanna Saikali; Nadia Saikali; and John Saikali                                 Holdings Corporation; Sears, Roebuck and co.; Chaplin Williams Rentals, Inc.;
                                                                               Hanna Saikali; Nadia Saikali; and John Saikali
Sedgwick Claims Management Services, Inc.                                      Matthews, Shirley and Dwight Langhum v. Sedgwick Claims Management               Wilson County State Court, TN                  2018-CV-3409
                                                                               Services, Inc. and Sears Holdings Management Corporation d/b/a Sears Home
                                                                               Services
18-23538-rdd
   18-23538-rdd
              DocDoc
                 51321528-1
                        Filed 09/12/19
                              Filed 01/09/19
                                         EnteredEntered
                                                  09/12/19
                                                         01/09/19
                                                            14:04:13
                                                                  15:52:35
                                                                       Main Document
                                                                            Exhibit
                         Exhibit 1 & Exhibit
                                     Pg 28 of2 44Pg 8 of 10


                                      Exhibit 2

                                Proposed Stay Notice




 WEIL:\96846048\4\73217.0004
18-23538-rdd
   18-23538-rdd
              DocDoc
                 51321528-1
                        Filed 09/12/19
                              Filed 01/09/19
                                         EnteredEntered
                                                  09/12/19
                                                         01/09/19
                                                            14:04:13
                                                                  15:52:35
                                                                       Main Document
                                                                            Exhibit
                         Exhibit 1 & Exhibit
                                     Pg 29 of2 44Pg 9 of 10


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.   1
                                                                :       (Jointly Administered)
 ----------------------------------------------------------------x

                       NOTICE OF ENTRY OF ORDER EXTENDING
                THE AUTOMATIC STAY TO CERTAIN NON-DEBTOR PARTIES

                     PLEASE TAKE NOTICE that on January [__], 2019, the Bankruptcy Court for

 the Southern District of New York (the “Bankruptcy Court”) entered an Order Pursuant to 11

 U.S.C. §§ 105(a) and 362(a) extending the automatic stay imposed by section 362(a) of the

 Bankruptcy Code in the above chapter 11 cases (ECF No. [__]) (the “Order”). A copy of the

 Order is annexed hereto as Exhibit A.

                     PLEASE TAKE FURTHER NOTICE that, in accordance with the Order, the

 proceedings identified on Exhibit B hereto (the “Prepetition Actions”) have been stayed as to



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
 Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.




 WEIL:\96846048\4\73217.0004
18-23538-rdd
   18-23538-rdd
              DocDoc
                 51321528-1
                        Filed 09/12/19
                              Filed 01/09/19
                                         EnteredEntered
                                                  09/12/19
                                                        01/09/19
                                                            14:04:13
                                                                 15:52:35
                                                                      Main Document
                                                                           Exhibit
                        Exhibit 1 & Exhibit
                                     Pg 30 2of 44
                                                Pg 10 of 10


 both any applicable Debtors and the parties (the “Non-Debtors Parties”) identified on Exhibit B,

 which stay may be modified by the Bankruptcy Court as set forth in the Order.

                     PLEASE TAKE FURTHER NOTICE that, during the effectiveness of the

 automatic stay, both the Debtors and the Non-Debtor Parties are not required to submit any

 response, answer, or other pleading in connection with the Action, and the Action may not continue

 against either any applicable Debtor or any applicable Non-Debtor Party.

 Dated: January [__], 2019
        New York, New York




                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Ray C. Schrock, P.C.
                                              Jacqueline Marcus
                                              Garrett A. Fail
                                              Sunny Singh
                                              Jessica Liou

                                              Attorneys for Debtors and Debtors in Possession




 WEIL:\96846048\4\73217.0004
18-23538-rdd   Doc 5132   Filed 09/12/19 Entered 09/12/19 14:04:13   Main Document
                                       Pg 31 of 44




                                Exhibit B
18-23538-rdd
Case 2:17-cv-11570-JLL-CLW
              Doc 5132 FiledDocument
                             09/12/19 46
                                       Entered
                                          Filed 09/12/19
                                                10/15/18 14:04:13
                                                          Page 1 of Main
                                                                    10 PageID:
                                                                         Document
                                                                               214
                                    Pg 32 of 44
18-23538-rdd
Case 2:17-cv-11570-JLL-CLW
              Doc 5132 FiledDocument
                             09/12/19 46
                                       Entered
                                          Filed 09/12/19
                                                10/15/18 14:04:13
                                                          Page 2 of Main
                                                                    10 PageID:
                                                                         Document
                                                                               215
                                    Pg 33 of 44
18-23538-rdd
Case 2:17-cv-11570-JLL-CLW
              Doc 5132 FiledDocument
                             09/12/19 46
                                       Entered
                                          Filed 09/12/19
                                                10/15/18 14:04:13
                                                          Page 3 of Main
                                                                    10 PageID:
                                                                         Document
                                                                               216
                                    Pg 34 of 44
18-23538-rdd
Case 2:17-cv-11570-JLL-CLW
              Doc 5132 FiledDocument
                             09/12/19 46
                                       Entered
                                          Filed 09/12/19
                                                10/15/18 14:04:13
                                                          Page 4 of Main
                                                                    10 PageID:
                                                                         Document
                                                                               217
                                    Pg 35 of 44
18-23538-rdd
Case 2:17-cv-11570-JLL-CLW
              Doc 5132 FiledDocument
                             09/12/19 46
                                       Entered
                                          Filed 09/12/19
                                                10/15/18 14:04:13
                                                          Page 5 of Main
                                                                    10 PageID:
                                                                         Document
                                                                               218
                                    Pg 36 of 44
18-23538-rdd
Case 2:17-cv-11570-JLL-CLW
              Doc 5132 FiledDocument
                             09/12/19 46
                                       Entered
                                          Filed 09/12/19
                                                10/15/18 14:04:13
                                                          Page 6 of Main
                                                                    10 PageID:
                                                                         Document
                                                                               219
                                    Pg 37 of 44
18-23538-rdd
Case 2:17-cv-11570-JLL-CLW
              Doc 5132 FiledDocument
                             09/12/19 46
                                       Entered
                                          Filed 09/12/19
                                                10/15/18 14:04:13
                                                          Page 7 of Main
                                                                    10 PageID:
                                                                         Document
                                                                               220
                                    Pg 38 of 44
18-23538-rdd
Case 2:17-cv-11570-JLL-CLW
              Doc 5132 FiledDocument
                             09/12/19 46
                                       Entered
                                          Filed 09/12/19
                                                10/15/18 14:04:13
                                                          Page 8 of Main
                                                                    10 PageID:
                                                                         Document
                                                                               221
                                    Pg 39 of 44
18-23538-rdd
Case 2:17-cv-11570-JLL-CLW
              Doc 5132 FiledDocument
                             09/12/19 46
                                       Entered
                                          Filed 09/12/19
                                                10/15/18 14:04:13
                                                          Page 9 of Main
                                                                    10 PageID:
                                                                         Document
                                                                               222
                                    Pg 40 of 44
Case
18-23538-rdd
     2:17-cv-11570-JLL-CLW
               Doc 5132 FiledDocument
                              09/12/19 46Entered
                                           Filed 10/15/18
                                                 09/12/19 14:04:13
                                                           Page 10 ofMain
                                                                      10 PageID:
                                                                          Document
                                                                                 223
                                     Pg 41 of 44
18-23538-rdd   Doc 5132   Filed 09/12/19 Entered 09/12/19 14:04:13   Main Document
                                       Pg 42 of 44




                                Exhibit C
18-23538-rdd   Doc 5132   Filed 09/12/19 Entered 09/12/19 14:04:13   Main Document
                                       Pg 43 of 44
18-23538-rdd   Doc 5132   Filed 09/12/19 Entered 09/12/19 14:04:13   Main Document
                                       Pg 44 of 44
